DETAILED ACTION
This Action is in response to the communication received on 02/03/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. Claims 1-13 are allowed. 


REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“A method associated with a data storage management system, the method comprising:
on a first client computing device, identifying by a software-discovery module executing thereon, a home directory for a first version of a database management software that executes on the first client computing device,
wherein the software-discovery module discovers in the home directory container-related contents for the first version of the database management software, wherein the contents include one or more of (i) executable files of the first version of database management software, (ii) configuration files of the first version of database management software, and (iii) library files of the first version of database management software;

when one or more files matching the container-related contents for the first version of the database management software discovered on the first client computing device are lacking from the software-cache on the proxy server,
initiating, by the proxy server, a backup operation of the home directory for the first version of the database management software,
wherein the backup operation creates a copy of the container-related contents of the home directory and stores the copy to the software-cache on the proxy server, thereby populating the software-cache with the container-related contents for the first version of the database management software;
creating, by the proxy server, a software-container comprising (a) container-
related contents for the first version of the database management software obtained from the software-cache, (b) a data agent associated with the first version of the database management software, and (c) a media agent for accessing database-data on a storage device;
executing the software-container by the proxy server, wherein the first version of the database management software, the data agent, and the media agent execute therein;
receiving by the data agent and the media agent executing in the software-container instructions to perform a storage operation on a source of database-data 
performing the storage operation comprising connecting the first version of the database management software executing in the software-container to the source of database-data. ”

The prior arts of the record, lack disclosure or inferences where (1)" determining whether a software-cache configured on a proxy server comprises files that match the container-related contents for the first version of the database management software discovered on the first client computing device; (2) " when one or more files matching the container-related contents for the first version of the database management software discovered on the first client computing device are lacking from the software-cache on the proxy server, initiating, by the proxy server, a backup operation of the home directory for the first version of the database management software "; (3) the backup operation [populates] the software-cache with the container-related contents for the first version of the database management software.( 4) “creating, by the proxy server, a software-container comprising (a) container- related contents for the first version of the database management software obtained from the software-cache, (b) a data agent associated with the first version of the database management software, and (c) a media agent for accessing database-data on a storage device;”

   The closest prior art of the record, Kumarasamy discloses 1) in column 11, lines 37-41 and in column 16, line 40 that intermediary components (corresponding to proxy 
  
  As such, the combined features as recited in claim 1 are not specifically disclosed in the prior arts of the record and claims 1-13 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166